Citation Nr: 0809794	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-03 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by bilateral leg numbness.

2.  Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1975.  Service personnel records reflect that the 
veteran then served with the Reserves and National Guard 
until December 1999.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado in which service connection for bilateral 
leg numbness and a lower back disability was denied. 


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that 
the veteran has a current disability manifested by bilateral 
leg numbness.

2.  A preponderance of the evidence is against a finding that 
the currently diagnosed lumbosacral strain is the etiological 
result of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability 
manifested by bilateral leg numbness have not been met. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  The criteria for service connection for a lower back 
disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice in 
April 2003.  The notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

The notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection.  However, no new disability 
rating or effective date for award of benefits will be 
assigned as these claims are denied.  Accordingly, any defect 
with respect to that aspect of the notice requirement is 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board, which he 
declined.  

All known and available records have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

The veteran has not been afforded VA examination.  The 
evidence of record reflects that the veteran did sustain an 
injury to his left ankle that was then diagnosed as a 
contusion.  Thereafter, the record does not reflect a 
diagnosis of, or treatment for, a lower back disability until 
1998, 23 years after his discharge from active service.  He 
was treated for lumbar strain, which treatment records show 
he attributed to a lifting injury not associated with 
military service.  National Guard and Reserve records are 
silent as to any injury to the low back, treatment for or 
diagnosis of a low back condition.  Concerning the claimed 
condition manifested by bilateral leg numbness, the medical 
evidence reveals that no such condition has been diagnosed.  
The veteran was treated for symptoms of paresthesias, but not 
until 2003, 25 years following his discharge form active 
service.

In view of those facts, a remand for an examination and/or 
opinion is not necessary to decide the claim for service 
connection for hypertension.  38 C.F.R. § 3.159(c)(4); see  
McClendon v. Nicholson, 20 Vet. App. 79 (2006).

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks entitlement to service connection for 
bilateral leg numbness and a lower back disability.

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease such as organic 
diseases of the nervous system to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The veteran argues that he manifests bilateral leg numbness 
and a lower back disability that is the result of in-service 
injury to his left ankle and foot.

Service medical records show that the veteran sustained 
injury to left foot and leg in service, wherein a horse 
stepped on the veteran's left ankle.  The veteran complained 
of a tingling sensation in the left leg and foot.  He was 
diagnosed with a contusion and given a profile.  No 
neurological deficit was found and results of X-rays taken 
showed no fracture.  These records document no treatment for 
a back injury or back complaints.  Reports of medical 
examination and history at entrance to and discharge from 
active service show no diagnoses, defects, complaints of 
bilateral leg numbness, other findings of neurological 
deficit, or concerning the veteran's spine.  

The veteran was an active member of the Reserves and the 
National Guard until 1999.  A May 1997 private physician's 
statement references an apparent finding by examination of 
abnormal neuralgic findings.  The examination document is not 
of record.  Available treatment records show no treatment for 
bilateral leg numbness, any other neurological condition, or 
any back injury or complaints.  On the contrary, reports of 
medical history and examination conducted in 1979, 1997, and 
1999 show no complaints, diagnoses, defects, abnormalities or 
other findings concerning his neurological system or spine.  
In pertinent part, a May 1997 letter proffered by the 
veteran's private treating physician specifically reported 
that the veteran was in excellent health and that examination 
of the veteran was entirely within normal limits.  The 
physician observed specifically that neurological assessment 
in the lower extremities was within normal limits.  The 
physician concluded that the veteran had no physical deficits 
that would preclude his performance in the National Guard.  
The records do not show, and the veteran has not claimed, 
that he injured his legs or his back during a period of 
federal active duty for training.

Complaints of and treatment for a lower back disability is 
not shown by the medical evidence of record until 1998, 23 
years after the veteran's discharge from active service.  
These records show the veteran was treated for lumbosacral 
strain in 1998 and again in 2003.  In 1998, the veteran 
reported injuring his back lifting hay into his truck.  He 
reported that his job required a great deal of lifting and 
digging ditches.  He was diagnosed with lumbar strain, but no 
neurological diagnoses were made.  Subsequent treatment 
records show the back condition was completely resolved in 
1998.

In 2003, the veteran reported injuring his back pulling 
debris out of an irrigation ditch.  He complained of 
occasional paresthesias in the left foot.  He was diagnosed 
with lumbosacral strain, but neurological examination of both 
lower extremities was found to be normal.  There are no other 
findings or diagnoses of a condition manifested by bilateral 
leg numbness.  

As the veteran has not been diagnosed with a disability 
manifested by bilateral leg numbness, the preponderance of 
the evidence is against service connection for the claimed 
condition.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("in the absence of proof of a present disability, 
there can be no valid claim").

Notwithstanding, even accepting, without finding, that the 
complaints of paresthesias in the left foot in 2003 
represents a disability manifested by bilateral leg numbness, 
this is 28 years following the veteran's discharge from 
active service and well-beyond the one-year presumptive 
period.  

Similarly, the first diagnosis of a lower back condition 
presented by the medical evidence is in 1998-23 years 
following the veteran's discharge from active service.

There are no medical opinions or findings establishing that 
the veteran is diagnosed with a neurological disability 
affecting his bilateral legs, or that his currently 
manifested lower back disorder is etiologically linked to his 
active service.  

Summary 

The veteran and his representative have argued that the 
veteran sustained injury to his left foot and leg in service, 
and that he now manifests bilateral leg numbness and a lower 
back disability as the result of that injury.  However, the 
medical evidence reflects no diagnosis of a neurological 
disability in the bilateral legs and no findings of 
neurological complaints in the lower extremities or of a 
diagnosis of a lower back disability until many years 
following the veteran's discharge from active service.

Where as here, the determinative issue involves a medical 
diagnosis and medical opinion of etiology, competent medical 
evidence is required to support the claim. The veteran is not 
competent to offer an opinion as to a medical diagnosis or to 
causation, consequently his statements to the extent that he 
has bilateral leg numbness and a lower back disability that 
are the result of injury sustained during active service 
cannot constitute medical evidence. Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The veteran is competent to offer 
lay or other evidence showing continuity of symptomatology 
for his conditions from his discharge from active service to 
the present, and he has offered his own statements.  However, 
the medical evidence shows, to the contrary, that the veteran 
has not been diagnosed with a condition manifested by 
bilateral leg numbness at any time, that he was not treated 
for symptoms of leg numbness until 2003, and that he was not 
diagnosed with a lower back condition until 1998.  This is 
contrary to the veteran's testimony.  Moreover, such a lapse 
of time from discharge from active service in 1975 to 
diagnosis of a back condition in 1998 weighs heavily against 
the veteran's claim.  See Maxson v. Gober, 230 F.3rd 1330, 
1333 (Fed. Cir. 2000).

The preponderance of the evidence is against the claims for 
service connection for a disability manifested by bilateral 
leg numbness and a lower back disability, there is no doubt 
to be resolved; and service connection is not warranted.

ORDER

Service connection for a disability manifested by bilateral 
leg numbness is denied.

Service connection for a lower back disability is denied.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


